Order entered August 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01096-CV

                              IN RE NEILA FLOREY, Relator

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1362-P2

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion to stay the proceedings in the trial court. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE